PER CURIAM.
The appellant challenges a Baker Act order of involuntary placement for treatment pursuant to section 394.467, Florida Statutes. As the appellant asserts, the record evidence does not establish the necessary criteria under section 394.467(l)(a)2; there was no showing that the appellant is likely to suffer from neglect or a refusal to care for himself, and the testimony did not demonstrate a substantial likelihood that the appellant would inflict serious bodily harm on himself or another. See Boller v. State, 775 So.2d 408 (Fla. 1st DCA 2000); Blue v. State, 764 So.2d 697 (Fla. 1st DCA 2000). The appealed order is therefore reversed.
ALLEN, C.J., PADOVANO and LEWIS, JJ., concur.